Citation Nr: 1452950	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for chronic adjustment disorder, evaluated as 10 percent disabling prior to January 23, 2013, and as 50 percent disabling from that day forward.  

2.  Entitlement to service connection for a bilateral hand/finger disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for left ear hearing loss.  

5.  Entitlement to service connection for a right hip disability.  

6.  Entitlement to service connection for a left foot disability.  

7.  Entitlement to service connection for a bilateral arm disability.  

8.  Entitlement to service connection for a bilateral shoulder disability.  

9.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1990 to September 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied the above claimed benefits.  

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in December 2012.  He provided testimony during a videoconference hearing before the undersigned in September 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of issues of entitlement to service connection for left ear hearing loss and a right hip, left foot, bilateral arm, bilateral shoulder, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to a higher initial rating for adjustment disorder and service connection for a bilateral hand/finger disability.  

2.  Current tinnitus began during service as a result of military noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a higher initial rating for adjustment disorder and service connection for a bilateral hand/finger disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the August 2014 Board hearing, the Veteran stated that he would like to withdraw his appeal for entitlement to a higher initial rating for adjustment disorder and service connection for a bilateral hand/finger disability.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for a higher initial rating for adjustment disorder and service connection for a bilateral hand/finger disability is dismissed.

Regarding bilateral tinnitus, as the Board is granting service connection, the issue on appeal is substantiated, and there are no further duties to notify or assist with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  

The Veteran asserts that his tinnitus is related to noise exposure from weapons noise during active service.  His DD Form 214 reflects service in the United States Marine Corps in small arms repair as well as expert badges for the rifle and pistol.  In addition, at the August 2014 Board hearing, he reported that he was frequently around weapons fire, that he began to experience ringing in his ears during service after training, and that that ringing has continued ever since.  

Ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report these symptoms and in-service incidents or exposures, and when they began.  Moreover, his report is consistent with the circumstances of his service and his statements have been consistent.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports to be credible and sufficient to support a finding that his current tinnitus began during service.  

The Board notes that the Veteran was provided a VA audiology examination in October 2011, where the examiner concluded that an etiology opinion could not be provided without resort to speculation because "tinnitus is not frequently occurring, nor more often than in the normal population."  The Board finds that the VA examiner essentially declined to provide an opinion.  For this reason, the VA examination constitutes non-evidence.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The most probative evidence, the Veteran's testimony, links the disability to service.  

Given the Veteran's competent and credible statements that tinnitus has been present ever since service, the Board finds that the weight of the evidence is in favor of finding a nexus between current tinnitus and the in-service noise exposure.  As such, the claim for service connection for tinnitus is granted.  38 U.S.C.A. 
§ 5107(b).  


ORDER

The claim for entitlement to a higher initial rating for adjustment disorder is dismissed.  

The claim for entitlement to service connection for a bilateral hand/finger disability is dismissed.  

Service connection for tinnitus is granted.  





REMAND

During the Board hearing, the Veteran reported that he received VA treatment including cortisone shots and a new prescription for an anti-inflammatory medication within the last six to eight months.  However, evidence of this treatment is not of record.  The last VA treatment of record is dated in March 2014 and there are gaps in the VA treatment records, including from March 2012 to December 2013 and from January 10, 2014, to February 14, 2014.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

The Veteran also reported during the hearing that he received private treatment for his bilateral shoulder symptoms shortly after his discharge from service at Emanuel Hospital in Omaha, Nebraska.  The Veteran may be referring to Immanuel Medical Center in Omaha.  A request for these records has not yet been made.  As VA has a duty to obtain relevant records of private treatment, the necessary steps to obtain them should be taken.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994). 

The Board also notes that there are emails of record requesting the Veteran's Vocational Rehabilitation folder and it is unclear whether this folder was ever obtained.  Therefore, upon remand, all documents associated with the VA vocational rehabilitation program should be obtained.  

Finally, the Board finds that a VA examination is required to determine whether the Veteran's right hip, left foot, bilateral shoulder, bilateral arm, and bilateral knee symptoms and disabilities are etiologically related to service.  The Veteran is competent to report such symptoms and he reported during the Board hearing that he first noticed pain and popping related to each claimed disability during service.  

Although a VA examination was provided regarding the bilateral shoulder and left foot disabilities, the negative etiology opinions were not supported by an adequate rationale and did not take the Veteran's reports into consideration.  Therefore, they are inadequate for the purpose of evaluating the Veteran's claim for service connection.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including but not limited to those created between March 2012 to December 2013 and from January 10, 2014, to February 14, 2014, and since March 2014, and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment at Emanuel Hospital (or Immanuel Medical Center) as referenced at the Board hearing.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Take all necessary steps to obtain the complete record associated with the Veteran's participation in a VA vocational rehabilitation program.  

4.  Once the above development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual systems, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current orthopedic or neurologic disabilities of the left foot, right hip, arms, shoulders, and knees.  All necessary and feasible tests or X-rays must be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability had onset in service or is otherwise related to a disease or injury in service, including the wear and tear from training during service or the right foot fracture documented in the service treatment records.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  The agency of original jurisdiction (AOJ) should review the examination report(s) to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


